        Case 3:14-cr-00175-WHA Document 1359 Filed 03/23/21 Page 1 of 7




 1   AROCLES AGUILAR, SBN 94753
     CHRISTINE JUN HAMMOND, SBN 206768
 2   CHRISTOFER C. NOLAN, SBN 229542
 3   California Public Utilities Commission
     505 Van Ness Avenue
 4   San Francisco, CA 94102
     Telephone: (415) 703-2682
 5   Facsimile: (415) 703-4592
     cjh@cpuc.ca.gov
 6
 7   Attorneys for the California Public Utilities Commission and
     Marybel Batjer, Martha Guzman Aceves, Clifford Rechtschaffen,
 8   Genevieve Shiroma, and Darcie Houck in their official capacities as
     Commissioners of the California Public Utilities Commission
 9
10
                             UNITED STATES DISTRICT COURT
11                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                SAN FRANCISCO DIVISION
13
14   UNITED STATES OF AMERICA,                          Case No. 14-cr-00175-WHA

15                                                      MOTION OF THE CALIFORNIA
                              Plaintiff,                PUBLIC UTILITIES COMMISSION
16                                                      FOR LEAVE TO FILE CORRECTION
            vs.                                         TO LETTER DATED MARCH 19, 2021
17                                                      (ECF 1349)
     PACIFIC GAS AND ELECTRIC COMPANY,
18
                                                        Hearing Date: March 23, 2021
19                            Defendant.                Time:         8:00 am
                                                        Courtroom: 12, 19th Floor
20                                                      Judge:        Hon. William H. Alsup

21
22
23
24
25
26
27
28     CPUC MOTION FOR LEAVE TO FILE CORRECTION TO LETTER DATED MARCH 19, 2021
                                       (ECF 1349)
                               Case No. 14-CR-00175-WHA
        Case 3:14-cr-00175-WHA Document 1359 Filed 03/23/21 Page 2 of 7




 1   The California Public Utilities Commission (“CPUC”) hereby seeks leave of the Court to
 2   file the attached letter making a correction to the CPUC’s Amicus letter to the Court dated
 3   March 19, 2021 (ECF 1349). Federal courts have inherent authority to entertain Amicus
 4   briefs. In re Bayshore Ford Truck Sales, Inc., 471 F.3d 1233, 1249, n.34 (11th Cir. 2006).
 5          The CPUC’s correcting letter is attached hereto as Exhibit 1.
 6
 7                                                Respectfully submitted,
 8
 9                                        By:     /s/  Christine Jun Hammond
     March 23, 2021                               AROCLES AGUILAR
10                                                CHRISTINE JUN HAMMOND
                                                  CHRISTOFER C. NOLAN
11
                                                  Attorneys for the CALIFORNIA PUBLIC
12
                                                  UTILITIES COMMISSION
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28     CPUC MOTION FOR LEAVE TO FILE CORRECTION TO LETTER DATED MARCH 19, 2021
                                       (ECF 1349)
                               Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1359 Filed 03/23/21 Page 3 of 7




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12



                  EXHIBIT 1
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   CPUC MOTION FOR LEAVE TO FILE CORRECTION TO LETTER DATED MARCH 19, 2021
                                     (ECF 1349)
                             Case No. 14-CR-00175-WHA
                Case 3:14-cr-00175-WHA Document 1359 Filed 03/23/21 Page 4 of 7



STATE OF CALIFORNIA                                                              GAVIN NEWSOM Governor

PUBLIC UTILITIES COMMISSION
505 VAN NESS AVENUE
SAN FRANCISCO, CA 94102-3298




March 23, 2021

VIA ELECTRONIC MAIL


Honorable William H. Alsup
United States District Court
Northern District of California
Courtroom 12 - 19th Floor
450 Golden Gate Avenue
San Francisco, California 94102

          Re:         Proposed Probation Conditions 11 and 12 in Case No. 14-cr-00175-WHA;
                      California Public Utilities Commission’s Corrections to Letter Dated March 19, 2021
                      (ECF 1349)

Dear Judge Alsup,

The California Public Utilities Commission (“CPUC”) requests leave of the Court to make a correction
to its comments offered to the court on March 19, 2021. See ECF No. 1349. The CPUC sincerely
apologizes for its overstatement that Pacific Gas and Electric Company’s (“PG&E”) estimates of
customer impacts flowing from its envisioned implementation of modified Proposed Conditions 11 and
12 would result in a “potential doubling of Public Safety Power Shutoff (“PSPS”) events in PG&E’s
service territory.” ECF 1349 at 4 of 7; see also ECF 1349 at 5 of 7 (“… would have more than doubled
the total number of PSPS events conducted in PG&E’s service territory.”). The CPUC wishes to correct
this error and present the Court with more precise and correct statements as soon as it realized these
inappropriately unqualified statements.

The correct characterization of PG&E’s estimates of customer impacts as a result of implementing
modified Proposed Conditions 11 and 12 is that it would have resulted in a potential doubling of PSPS
events in some of the counties in PG&E’s service territory.

As can be determined from materials PG&E provided to CPUC staff, see CPUC’s March 22, 2021
response to ECF 1355 at Exhibit 4 (presentation entitled, “Distribution HFTD Lidar Vegetation Criteria
for Potential Inclusion in PG&E Distribution PSPS Criteria”), modified Proposed Conditions 11 and 12
would have produced an average less than double increase in PSPS events had they been applied in the
2010-2019 timeframe. Slide 4 of PG&E’s presentation shows a baseline of 27 PSPS events (see first
row of third column entitled, “PSPS Total Events – 10 Year”), which means that a doubling of PSPS
events would equal 54 PSPS events. According to PG&E’s estimates, however, after PG&E adds the
70th+ percentile grid cells out of the LiDAR data in High Fire Threat Districts, the baseline number of
           Case 3:14-cr-00175-WHA Document 1359 Filed 03/23/21 Page 5 of 7

Hon. William H. Alsup
March 23, 2021
Page 2


PSPS events changes to 45 (see second row of third column). Thus, had PG&E applied the modified
Proposed Conditions of Probation 11 and 12 to the study time period, the average number of PSPS
events in its entire service area would have increased by 67%, as captured in the fourth column of
PG&E’s presentation (entitled, “% increase from Baseline – PSPS Total Events 10 Year”).

At the same time, according to PG&E’s estimates, in some counties the total number of PSPS events
over the study period 2010-2019 would have more than doubled. Slide 5 of PG&E’s presentation shows
estimated total PSPS events over the 10-year period by county had modified Proposed Conditions 11
and 12 been applied. The total number of PSPS events would have more than tripled over the 10-year
period in Trinity County, and would have more than doubled in the Counties of Placer, Shasta, Tehama,
Madera, and Mendocino. (See Slide 5, table on the left, comparing counties’ “base” vs. “70th”). The
total number of PSPS events would have been close to double in the Counties of Butte, Nevada, and El
Dorado, while in other counties, the total number would have been significant (Counties of Yuba and
Sierra and others).

The CPUC thanks the Court for allowing for these corrections to its letter of March 19, 2021


                                            Sincerely,



                                            /s/  Christine Jun Hammond
                                            AROCLES AGUILAR
                                            CHRISTINE JUN HAMMOND
                                            CHRISTOFER NOLAN

                                            Attorneys for the
                                            CALIFORNIA PUBLIC UTILITIES COMMISSION
        Case 3:14-cr-00175-WHA Document 1359 Filed 03/23/21 Page 6 of 7




 1                                 CERTIFICATE OF SERVICE
 2
 3          I am a citizen of the United States, over 18 years of age, employed in the City and
 4   County of San Francisco, California, and not a party to the subject cause. My business
 5   address is the California Public Utilities Commission, Legal Division, 505 Van Ness
 6   Avenue, San Francisco, California 94102.
 7          On March 23, 2021, I sent the following document:
 8              1. MOTION OF THE CALIFORNIA PUBLIC UTILITIES
 9                  COMMISSION FOR LEAVE TO FILE CORRECTION TO LETTER
10                  DATED MARCH 19, 2021 (ECF 1349)
11   to the following interested parties by email:
12
            Maria Severson, Esq.
13          Michael J. Aguirre, Esq.
14          Email: mseverson@amslawyers.com
            Email: maguirre@amslawyers.com
15
            Reid J. Schar
16          rschar@jenner.com
17
            Kate Dyer
18          kdyer@clarencedyer.com

19          Kevin J. Orsini
            korsini@cravath.com
20
21          jeffrey.b.schenk@usdoj.gov
            hallie.hoffman@usdoj.gov
22          Noah.Stern@usdoj.gov
            CaseView.ECF@usdoj.gov
23          philip.guentert@usdoj.gov
            philip.kopczynski@usdoj.gov
24
25          ehairston@orrick.com
            wbrown@orrick.com
26
            ashearer@clarencedyer.com
27          bhauck@jenner.com
28     CPUC MOTION FOR LEAVE TO FILE CORRECTION TO LETTER DATED MARCH 19, 2021
                                       (ECF 1349)
                               Case No. 14-CR-00175-WHA
        Case 3:14-cr-00175-WHA Document 1359 Filed 03/23/21 Page 7 of 7




 1          RMehrberg@jenner.com
 2          sjaffer@clarencedyer.com
 3
            christine.hammond@cpuc.ca.gov
 4          christofer.nolan@cpuc.ca.gov

 5          csandoval@scu.edu
 6
            William_Noble@cand.uscourts.gov
 7
 8   I declare under penalty of perjury that the foregoing is true and correct.
 9          Executed on March 23, 2021, at San Francisco, California.
10
11                                         By:     /s/  Christine Jun Hammond
                                                   AROCLES AGUILAR
12                                                 CHRISTINE JUN HAMMOND
                                                   CHRISTOFER C. NOLAN
13
14                                                 Attorneys for the CALIFORNIA PUBLIC
                                                   UTILITIES COMMISSION
15
16
17
18
19
20
21
22
23
24
25
26
27
28     CPUC MOTION FOR LEAVE TO FILE CORRECTION TO LETTER DATED MARCH 19, 2021
                                       (ECF 1349)
                               Case No. 14-CR-00175-WHA
